Case 19-24159-CMB        Doc 62     Filed 10/29/20 Entered 10/29/20 14:19:56             Desc Main
                                   Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   John E. Wade,                                  )      Case No. 19-24159 CMB
          Debtor                                  )      Chapter 13
                                                  )      Related to Docket No. 52 -53
                                                  )
   New Residential Mortgage Loan Trust            )      Hearing Date and Time:
        Movant                                    )      November 10, 2020 at 10:00 AM
                                                  )
                                                  )
          vs.                                     )
                                                  )
   John E. Wade,                                  )
          Respondent                              )

      RESPONSE TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY


          AND NOW, comes the Debtor, John E. Wade, by and through his attorney

   Lauren M. Lamb, and Steidl and Steinberg, and respectfully represents as follows:

          1.       Admitted.

          2.       Admitted.

          3.       Admitted.

          4.       Admitted.

          5.       Admitted.

          6.       Admitted. However, Debtor has been out of work due to medical reasons.

                   He recently started receiving long term disability benefits, as his doctor

                   has not cleared him to return to work. Debtor made a payment of $665

                   since the filing of Movant’s Motion for Relief. Attached and labeled

                   “Exhibit A” is a copy of the Chapter 13 Trustee’s payment schedules.

          7.       Admitted. However, a payment of $665 has been credited to Debtor’s

                   account since the filing of the Motion for Relief. Debtor plans on sending
Case 19-24159-CMB      Doc 62     Filed 10/29/20 Entered 10/29/20 14:19:56          Desc Main
                                 Document      Page 2 of 2



                 additional payments to the Chapter 13 Trustee on his own moving forward

                 until he returns to work full time.

          8.     Admitted. However, Debtor plans on sending additional payments to the

                 Chapter 13 Trustee to bring the account current.

          9.     Admitted.

          10.    Admitted.

          11.    Admitted.

          12.    Denied. Debtor plans on sending additional payments to the Chapter 13

                 Trustee on his own moving forward until he returns to work full time to

                 bring his account current.

          13.    This is a statement to which no response is required.

          WHEREFORE, the Debtor, John E. Wade, respectfully requests this Honorable

   Court to deny the Motion for Relief from the Automatic Stay.



                                                Respectfully submitted,

   October 29, 2020                             /s/ Lauren M. Lamb
   DATE                                         Lauren M. Lamb, Esquire
                                                Attorney for the Debtor

                                                STEIDL & STEINBERG
                                                Suite 2830, Gulf Tower
                                                707 Grant Street
                                                Pittsburgh, PA 15219
                                                (412) 391-8000
                                                Llamb@steidl-steinberg.com
                                                PA I.D. No. 209201
